UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                _________________________________

                             No. 00-40759
                    Civil Docket # 2-97-CV-170-TJW

                _________________________________

                            FAYE ANDERSON,

                                                Plaintiff-Appellant,

                                versus

                    HARRISON COUNTY, TX.; ET. AL.,

                                                        Defendants,

                        HARRISON COUNTY, TX.,

                                             Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
_________________________________________________________________
                           April 12, 2001

Before KING, Chief Judge, REAVLEY and JONES, Circuit Judges.

PER CURIAM:*

          Ms. Anderson, formerly the Chief Justice Court Clerk of

Harrison County, sued the County and Mary Edwards, former Justice

of the Peace, because of Anderson’s termination.       The district

court granted summary judgment to both defendants.       Finding no

error, we affirm.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            First, Ms. Anderson’s counsel eloquently argued that a

jury should decide whether his client was fired for her well-

publicized views on the possible closing of a Justice of the Peace

office.    The district court, however, found no evidence of causal

connection between Anderson’s public policy comments and her being

fired.

            Nevertheless, and even assuming for present purposes,

that fact issues exist on causal connection, we are confronted by

the prong of the Mt. Healthy test which permits a defendant to show

that it would have taken the same action in the absence of

protected conduct.    Gerhart v. Hayes, 217 F.3d 320, 321 (5th Cir.),

(opinion on rehearing) cert. denied, 121 S.Ct. 573 (2000) (citing

Mt. Healthy Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568

(1977)).    The evidence is undisputed that appellant was grossly

insubordinate to Justice of the Peace Edwards on more than one

occasion.    Further, during appellant’s leave of absence, evidence

of Anderson’s chronic mismanagement of office appeared to Edwards.

For both of these reasons, Edwards’s stated intent to fire Ms.

Anderson no matter what her views on issues of public concern must

be credited. For purposes of qualified immunity, Edwards’s conduct

in terminating Anderson for her misconduct and office management

errors was objectively reasonable and entitled her to judgment.

            Second,   the   district       court   properly   granted   summary

judgment for the County because there was no evidence that the



                                       2
County   maintained    any   unconstitutional   policy   that   caused

Anderson’s termination.

            Third, to the extent Anderson argues that her opportunity

for discovery was unreasonably restricted, we find no abuse of

discretion by the district court.        A year passed between the

summary judgment rendered on immunity grounds for Edwards and the

grant of summary judgment to Harrison County.      Ample opportunity

existed for discovery from Harrison County during that period, even

though discovery had been earlier limited to qualified immunity

issues. And the district court was following standard procedure by

limiting discovery initially to matters relevant to qualified

immunity.

            For these reasons, the district court’s judgment is

AFFIRMED.




                                   3